DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 05/06/2022. Claims 1-6 have been canceled. Claims 7-26 are pending and an office action on merits follows.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 12-26 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Kirmayer (US2017/0273164 A1).
Regarding claim 1, Kirmayer discloses (Figures 1-6) a control system (100 or 200) for controlling a lighting system, comprising: a control system (100) including at least one microprocessor(101 or 201, microcontroller) and configured to receive a plurality of inputs defining respective lighting parameters (π14-π15), the inputs including input signals characterized by at least two different control protocols (π15), the control system being further configured to combine the input signals to control the lighting system (π17).
Regarding claim 16, Kirmayer discloses A control system for controlling a lighting system, comprising: a control system including at least one microprocessor(π15) and configured to receive a plurality of input signals defining respective lighting parameters(π14-π15), the input signals being characterized by at least two control protocols (π15 or π17), the control system being further configured to combine the input signals and to output at least one output signal to control the lighting system (π16-π17).
Regarding claim 23, Kirmayer discloses a method for controlling a lighting system, comprising: receiving a plurality of inputs into a control system having at least one microprocessor (π15), each of the inputs defining one or more lighting parameters (π14-π15) and including input signals characterized by at least two different control protocols (π15 or π17; combining the input signals; and outputting at least one output signal to control the lighting system based at least in part on the inputs (π16-π17).
Regarding claim 8, wherein the control system is further configured to combine the input signals into a single control protocol to control the lighting system (π17).
Regarding claim 12, Kirmayer discloses wherein the lighting system includes a plurality of lighting fixtures (π15), and the control system is further configured to output at least a first output signal and to send the first output signal to each of the lighting fixtures (π15).
Regarding claim 13, Kirmayer discloses wherein the first output signal controls at least one of the lighting fixtures differently from at least one other of the lighting fixtures (π15).
Regarding claim 14, Kirmayer discloses wherein the lighting system includes a plurality of lighting fixtures,(π15) and the control system is further configured to output at least a first output signal and a second output signal and to send the first output signal to at least one of the lighting fixtures and send the second output signal to at least one other of the lighting fixtures (π15).
Regarding claim 15, Kirmayer discloses wherein the first output signal and the second output signal are characterized by the same control protocol (π15).
Regarding claim 17, Kirmayer discloses, wherein the lighting system includes a plurality of lighting fixtures (π15, multiple resources), and the control system is further configured to output at least a first output signal and to send the first output signal to each of the lighting fixtures (π15).
Regarding claim 18,  Kirmayer discloses wherein the first output signal controls at least one of the lighting fixtures differently from at least one other of the lighting fixtures (π15).
Regarding claim 19, Kirmayer discloses wherein the lighting system includes a plurality of lighting fixtures (π16), and the control system is further configured to output at least a first output signal and a second output signal and to send the first output signal to at least one of the lighting fixtures and send the second output signal to at least one other of the lighting fixtures (π17).
Regarding claim 20, Kirmayer discloses wherein the first output signal and the second output signal are characterized by the same control protocol (π15, same control signal sent to all luminaires).
Regarding claim 21, Kirmayer discloses, wherein the at least two control protocols include at least two different control protocols (π16).
Regarding claim 22, Kirmayer discloses wherein the input signals include a first input signal characterized by a first control protocol and a second input signal characterized by a second control protocol (π15-π17), and the control system is further configured to combine the first input signal and the second input signal and output a first output signal characterized by one of the first control protocol or the second control protocol(π16-π17).
Regarding claim 24, Kirmayer discloses, wherein the input signals are combined such that the output signal includes a single control protocol (π17, determines the hierarchy and puts out the signal).
Regarding claim 25, Kirmayer discloses wherein the lighting system includes a plurality of lighting fixtures (π15), the method further comprising sending at least a first output signal to at least some of the lighting fixtures (π15).
Regarding claim 26, Kirmayer discloses wherein the first output signal controls at least one of the at least some of the lighting fixtures differently from at least one other of the at least some of the lighting fixtures (π17, independently controlled luminaires or fixtures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirmayer (US2017/0273164 A1).
Kirmayer discloses the control  system  set forth above (see rejection claim 7). Kirmayer  discloses a lighting fixture (π12). Kirmayer fails to explicitly disclose the control system is integrated into the lighting fixture.
However it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system Kirmayer wherein the lighting system is integrated into the light picture, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
Regarding claim 10, Kirmayer discloses the device set forth above (see rejection claim 7) Kirmayer further discloses  an input signal characterized by 0-10v protocol. Kirmayer further discloses how to combine multiple inputs into one for  singular output (π17).  Kirmayer fails to explicitly disclose a first input signal characterized by a DMX protocol and the control system has a first output signal characterized by a DMX protocol.
However the examiner  noted that DMX protocols are within ordinary skill in the art  as admitted in the instant application PG-PUB paragraphs 4-5, as such based upon what is known in the art  modification of Kirmayer system a first input signal characterized by a DMX protocol and the control system has a first output signal characterized by a DMX protocol would have been obtainable because that which is known in the art requires only routine skill.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control system of Kirmayer wherein a first input signal characterized by a DMX protocol and the control system has a first output signal characterized by a DMX protocol because that which is known in the art requires only routine skill.
Regarding claim 11, Kirmayer fails to explicitly disclose wherein the first input signal defines a color ratio of a plurality of differently colored lights of the lighting system, and the control system is further configured to control an intensity of the color ratio based on the second input signal.
However , Kirmayer in various paragraphs that determine the intensity of lighting. From user input to sensors that are within the system, Kirmayer effectively controls the system using a  variety of protocols. One of ordinary skill in the art along with the teachings of Kirmayer, could readily obtain the limitations set forth within this claim (Entire disclosure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control system of Kirmayer wherein the first input signal defines a color ratio of a plurality of differently colored lights of the lighting system, and the control system is further configured to control an intensity of the color ratio based on the second input signal in order to obtain a lighting system which effectively manages illumination as disclosed by Kirmayer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879